EX-10 7 exh1005a.htm ASSIGNMENT - GLEN ROSE
Exhibit 10.5
EXHIBIT “I”
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
ASSIGNMENT
     THIS ASSIGNMENT (this “Assignment”) is executed and delivered by CMR
ENERGY, L.P., a Texas limited partnership, and ARROW RIVER ENERGY, L.P., a Texas
limited partnership (being collectively referred to as “CMR”), to THE
EXPLORATION COMPANY OF DELAWARE, INC., a Delaware corporation (“TXCO”).
     WHEREAS, this Assignment is made and delivered pursuant to (i) that certain
Purchase and Sale Agreement dated September 26, 2005 (the “Agreement”), by and
between TXCO, as “Seller,” and ENCANA OIL & GAS (USA) INC., a Delaware
corporation (“EnCana”), as “Buyer,” and (ii) that certain Purchase and Sale
Agreement dated September 26, 2005, by and between CMR, as “Seller,” and EnCana,
as “Buyer”; and
     WHEREAS, CMR desires to convey to TXCO, certain of CMR’s oil and gas rights
in and to the Glen Rose Formation (as defined herein) save and except the
Excluded Interests (hereinafter defined), and TXCO desires to accept such
conveyance.
     NOW THEREFORE, subject to the terms and conditions of this Assignment, CMR,
for valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does by these presents ASSIGN, TRANSFER, SELL, CONVEY, SET OVER
and DELIVER unto TXCO, all of CMR’s right, title and interest in and to the
following, to the extent, and only to the extent, NOT included within the
Excluded Assets (hereinafter defined) (collectively, the “Assets”):
All of the oil and gas leasehold interests described on Exhibit A attached
hereto (the “Leases”), to the extent, and only to the extent, that said
interests cover rights and production in and to the Glen Rose Formation. For
purposes hereof, the “Glen Rose Formation” shall mean the stratigraphic
equivalent of that certain interval located between 6130' and 8171' as shown on
the electric log of the Union Producing Company - E. Halsell #1 (API 42 323
01126) located in Maverick County, Texas.
     CMR does hereby SAVE AND EXCEPT from this Assignment and RESERVE unto
itself, its successors and assigns, the following wells, units, properties,
interests and other assets (collectively, the “Excluded Assets”):

  (1)   the wells described on Exhibit B attached hereto (collectively, the
“Excluded Wells”), and the Leases insofar, and only insofar, as the Leases are
included within the units for such wells described on Exhibit G attached hereto
(collectively, the “Excluded Units”); and

1

  (2)   an undivided twenty-two and one-half percent (22 1/2%) of eight-eighths
(8/8ths) interest in and to the oil and gas leases described on Exhibit C
attached hereto.

     TO HAVE AND TO HOLD all and singular the Assets, together with all rights,
titles, interests, estates, remedies, powers and privileges thereunto
appertaining unto TXCO and its successors and assigns forever, subject to the
terms and conditions set forth herein. CMR hereby binds itself and its
successors to warrant and forever defend, subject to the terms and conditions
set forth herein, the Assets unto TXCO, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, by, through or under CMR, but not otherwise.
     Permitted Encumbrances. This Assignment is subject to all covenants,
agreements, easements, rights-of-way, servitudes, encumbrances and other matters
of record in the real property records of the counties in which the Assets are
located, to the extent the same are valid and subsisting and affect all or any
part of the Assets; provided, however, the Assets are being assigned by CMR to
TXCO hereunder free and clear of all liens, mortgages, deeds of trusts, security
interests, fixture filings and financing statements.
     Further Assurances. CMR and TXCO will execute and deliver to each other all
other additional instruments, notices, assumptions, and other documents, and
will do and take all such other acts and things, as TXCO reasonably may deem
necessary, appropriate, or desirable (i) to more fully protect the rights of
TXCO and its successors and assigns under this Assignment, (ii) to more fully
transfer, assign, and deliver to TXCO and its successors and assigns the Assets
or (iii) for the purpose of giving effect to, evidencing or giving notice of the
transactions evidenced by this Assignment.
     Savings Clause. If there are prohibitions against or conditions to the
conveyance of one or more portions of the Assets without the prior written
consent of third parties that, if not satisfied, would result in a breach
thereof by CMR or would give an outside party the right to terminate CMR’s or
TXCO’s rights with respect to such Assets (any such prohibition or condition
being herein called a “Restriction”), then notwithstanding anything herein to
the contrary, the transfer of title to, or interest in, such portion of the
Assets through this Assignment shall not become effective unless and until such
Restrictions are satisfied or waived by the parties hereto, or becomes otherwise
inoperable or unenforceable. To the extent complete legal and equitable title to
such Assets is prohibited from being conveyed from CMR to TXCO until such
Restrictions are obtained, CMR shall continue to hold bare legal title to such
Assets as nominee for TXCO. As nominee, CMR shall not be authorized to take and
shall not take any action with respect to such Assets except to the extent
expressly authorized and directed in writing by TXCO. Further, CMR shall
exercise all voting rights with respect to such Assets as directed by TXCO in
writing. For purposes hereof, CMR and TXCO shall treat and deal with such Assets
as if full legal and equitable title to such Assets had passed from CMR to TXCO
at the Effective Time. When and if such Restriction is so satisfied, waived or
removed, the assignment of such portion of the Assets as may be subject thereto
shall become effective automatically as of the date of this Assignment, without
further action on the part of CMR or TXCO, respectively. Notwithstanding the
foregoing, in the event any restrictions on the transfer

2

of any of the Assets which are not waived, released, satisfied or expired as of
the date hereof are waived, released, satisfied or expired after the date
hereof, CMR covenants to promptly execute and deliver an assignment of such
Assets in form and substance substantially similar to this Assignment as
reasonably requested by TXCO.
     Disclaimer of Warranties. THIS ASSIGNMENT IS BEING MADE ON AN “AS IS, WHERE
IS AND WITH ALL FAULTS” BASIS, AND TXCO ACKNOWLEDGES THAT CMR HAS NOT MADE, AND,
EXCEPT FOR THE TITLE WARRANTIES CONTAINED HEREIN, IS NOT MAKING, ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, NATURE OR DESCRIPTION, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE ASSETS, INCLUDING, WITHOUT LIMITATION, THE
CONDITION OR WORKMANSHIP OF THE ASSETS OR THEIR MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND CMR EXPRESSLY DISCLAIMS AND TXCO EXPRESSLY WAIVES
ANY AND ALL SUCH WARRANTIES. TXCO ACKNOWLEDGES THAT IT HAS PERFORMED ITS OWN
INSPECTIONS OF THE ASSETS AND IT IS RELYING ON SUCH INSPECTIONS AND NOT RELYING
UPON ANY ORAL REPRESENTATIONS, WARRANTIES, PROMISES OR AGREEMENTS BY CMR OR ANY
OFFICER, MANAGER, REPRESENTATIVE, ATTORNEY, OR AGENT OF CMR. TXCO AND CMR EACH
HAVE BEEN REPRESENTED BY ITS OWN RESPECTIVE LEGAL COUNSEL IN THE PREPARATION OF
THIS ASSIGNMENT AND THE NEGOTIATION OF ITS TERMS.
     Production; Taxes; Costs. All Hydrocarbons produced prior to the Effective
Time (irrespective of whether payment for the same has been made or received)
which are attributable to the Assets shall belong to CMR, and all such
Hydrocarbons produced from and after the Effective Time shall belong to TXCO.
All ad valorem, property, production, severance and similar taxes and
assessments relative to the Assets shall be apportioned and prorated between
TXCO and CMR as of the Effective Time, so that CMR shall bear such taxes and
assessments prior to the Effective Time and TXCO shall be charged for all such
taxes and assessments after the Effective Time. All costs and expenses with
respect to the Assets which relate to the period prior to the Effective Time
shall be the obligation of and be paid by CMR, and all costs and expenses with
respect to the Assets which relate to the period after the Effective Time shall
be the obligation of and be paid by TXCO. In connection with the execution and
delivery of this Assignment, TXCO and CMR have executed a preliminary settlement
statement allocating revenues, expenses, and taxes attributable to the Assets
between TXCO and CMR, which allocation was based on the best information then
available to them. On or before December 31, 2005, TXCO and CMR will make any
adjustments and payments to each other as are necessary to reflect any new
information that becomes available after preparation of the preliminary
settlement statement. In connection with the foregoing settlement statement,
each party shall have the right, upon reasonable notice and during normal
business hours, to audit the books and records of the other party to determine
compliance with this paragraph.
     Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of each of CMR
and TXCO.
     Substitution and Subrogation. This Assignment is made with full
substitution and subrogation of TXCO in and to all covenants and warranties by
others not affiliated with CMR

3

heretofore given or made in respect of the Assets or any part thereof to or for
the benefit of CMR.
     Counterparts. This Assignment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same Assignment.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed effective, for all purposes, at 7:00 a.m. (in the locale where the
Assets are located) on September 1, 2005 (the “Effective Time”).

            CMR:


CMR ENERGY, L.P.
      By:   /s/ R. CARTER OVERTON III            R. Carter Overton III,
President             

            ARROW RIVER ENERGY, L.P.
      By:   /s/ R. CARTER OVERTON III            R. Carter Overton III,
President             

Address for CMR:
4265 San Felipe, Suite 1040
Houston, Texas 77027

4

            TXCO:


THE EXPLORATION COMPANY OF DELAWARE, INC.
      By:   /s/ JAMES E. SIGMON       James E. Sigmon             

Address for TXCO:
500 N. Loop 1604, Suite 250
San Antonio, Texas 78232

5

         
 
  STATE OF TEXAS   §
 
      §
 
  COUNTY OF BEXAR   §

     This instrument was acknowledged before me on September 30, 2005, by R.
Carter Overton III, President of CMR Energy, L.P., a Texas limited partnership,
on behalf of said limited partnership.

      (MARSHALL E. LOCHAUSEN NOTARY PUBLIC STAMP) [i3602.gif]   /s/ MARSHALL E.
LOCHAUSEN  
 
Notary Public in and for   the State of Texas  
My Commission Expires:     3-23-2008                              

         
 
  STATE OF TEXAS   §
 
      §
 
  COUNTY OF BEXAR   §

     This instrument was acknowledged before me on September 30, 2005, by R.
Carter Overton III, President of Arrow River Energy, L.P., a Texas limited
partnership, on behalf of said limited partnership.

      (MARSHALL E. LOCHAUSEN NOTARY PUBLIC STAMP) [i3602.gif]   /s/ MARSHALL E.
LOCHAUSEN  
 
Notary Public in and for   the State of Texas  
My Commission Expires:     3-23-2008                              

6

         
 
  STATE OF TEXAS   §
 
      §
 
  COUNTY OF BEXAR   §

     This instrument was acknowledged before me on September 30, 2005, by James
E. Sigmon, President of The Exploration Company of Delaware, Inc., a Delaware
corporation, on behalf of said corporation.

      (RACHEL B. KELLER NOTARY PUBLIC STAMP) [i3601.gif]   /s/ RACHEL B. KELLER
 
 
Notary Public in and for   the State of Texas  
My Commission Expires:     11-8-2008                              

7

EXHIBIT A
Oil and Gas Leases

                          LEASE NO   LESSOR   LESSEE   LEASE DATE   COUNTY  
RECORDING   EXCEPTIONS                     INFO    
TX1047-001-00
  Ewing Halsell
Foundation   The Exploration
Company   3/8/2000   Maverick & Dimmit   578/218 OPR   (a)(b)
TX1047-004-00
  Amistad Cattle
Company   The Exploration
Company   1/29/2001   Maverick   612/473 OPR   (b)
 
  Jack R. Chittim et al   The Exploration
Company   2/1/2001   Maverick, Dimmit &
Zavala   614/369 OPR   (a)(b)
 
  Maverick Minerals, Ltd.   The Exploration
Company   1/18/2001   Maverick   612/479 OPR   (a)(b)
 
  Norvel J. Chittim Trust, et al   The Exploration
Company   12/15/2001   Maverick, Dimmit &
Zavala   650/101 OPR   (a)(b)(d)
TX1059-073-00
  Jay S. Myers et al   J. Donald Jordan   3/23/1970   Dimmit   30/421 OGR   (b)
TX1059-068-00
  J. A. Webb   J. Donald Jordan   4/24/1975   Dimmit   30/368 OGR   (b)
TX1059-066-00
  Gussie Webb Vivian   J. Donald Jordan   4/24/1975   Dimmit   30/392 OGR   (b)
TX1059-070-00
  Lake T. Webb et ux   J. Donald Jordan   4/24/1975   Dimmit   30/395 OGR   (b)
TX1059-069-00
  Dorothy Lee Varga   J. Donald Jordan   4/24/1975   Dimmit   30/399 OGR   (b)
TX1059-067-00
  Ola Webb O’Meara   J. Donald Jordan   4/24/1975   Dimmit   30/402 OGR   (b)
TX1159-071-00
  Frank J. Webb et ux   J. Donald Jordan   4/24/1975   Dimmit   30/405 OGR   (b)
TX1059-072-00
  Henrietta W. LeBlanc   J. Donald Jordan   12/10/1970   Dimmit   34/152 OGR  
(b)
TX1059-074-00
  Joseph V. Lamantia   J. Donald Jordan   11/25/1970   Dimmit   34/157 OGR   (b)
TX1059-075-00
  I. O. K. Kothman et al   N. Adams   1/9/1964   Dimmit   21/589 OGR   (b)
TX1059-076-00
  Raymond M. Bradley Sr. et al   Douglas & Gaunt   4/30/1971   Dimmit   38/94
OGR   (b)
TX1059-077-02
  Ewing Halsell
Foundation   The Exploration
Company   6/1/2003   Dimmit   291/792 OGR   (b)
TX1059-057-01
  Randy Bendele et al   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/34 OGR  
(b)
TX1059-057-02
  Jerry Landrey et al   Saxet Energy, Ltd.   6/28/2002   Dimmit   148/34 OGR  
(b)
 
                       
TX1059-008-00
  Lois Watts Maedgen   Saxet Energy, Ltd.   5/7/2002   Dimmit   147/547 OGR  
(b)
TX1059-011-02
  Benito Hernandez et ux   Saxet Energy, Ltd.   10/29/2002   Dimmit   148/754
OGR   (b)
TX1059-013-01
  A. Y. Allee Jr.   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/583 OGR   (b)
TX1059-013-02
  Rodney Young Allee   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/589 OGR  
(b)
TX1059-013-03
  Laurie Dee Allee
Whiteaker   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/595 OGR   (b)
TX1059-013-04
  Larry Joe Milstead
et al   Saxet Energy, Ltd.   5/30/2002   Dimmit   148/10 OGR   (b)

8

                          LEASE NO   LESSOR   LESSEE   LEASE DATE   COUNTY  
RECORDING   EXCEPTIONS                     INFO    
TX1059-021-01
  Carl George Kothmann   Saxet Energy, Ltd.   5/21/2002   Dimmit   147/644 OGR  
(b)
TX1059-021-02
  Kenneth W. Arthur et ux   Saxet Energy, Ltd.   6/10/2002   Dimmit   148/63 OGR
  (b)
TX1059-026-01
  Alberto Zambrano, Jr.   Saxet Energy, Ltd.   5/9/2002   Dimmit   147/632 OGR  
(b)
TX1059-026-02
  Alonzo Zambrano et ux   Saxet Energy, Ltd.   5/9/2002   Dimmit   147/638 OGR  
(b)
TX1059-032-02
  Jack Ware   Saxet Energy, Ltd.   10/28/2002   Dimmit   149/94 OGR   (b)
TX1059-035-02
  John Russell Ware   Saxet Energy, Ltd.   10/28/2002   Dimmit   148/748 OGR  
(b)
TX1059-037-01
  Peter S. Wardenburg et ux   Saxet Energy, Ltd.   5/23/2002   Dimmit   148/27
OGR   (b)
TX1059-038-01
  Richard N. Fletcher et al   Saxet Energy, Ltd.   6/14/2002   Dimmit   148/30
OGR   (b)
TX1059-038-02
  Kenneth W. Arthur et ux   Saxet Energy, Ltd.   6/10/2002   Dimmit   148/50 OGR
  (b)
TX1059-041-00
  S. H. Allen et ux   Saxet Energy, Ltd.   5/7/2002   Dimmit   148/61 OGR   (b)
TX1059-042-00
  S. H. Allen et ux   Saxet Energy, Ltd.   5/27/2002   Dimmit   148/167 OGR  
(b)
TX1059-046-01
  E. Richard Johnson   Saxet Energy, Ltd.   6/21/2002   Dimmit   148/197 OGR  
(b)
TX1059-046-02
  Josephine C. Burkhardt   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/309 OGR
  (b)
TX1059-046-03
  Milton Peterson, Jr.   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/315 OGR  
(b)
TX1059-046-04
  John White et ux   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/190 OGR   (b)
TX1059-046-05
  Betty J. Cook   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/76 OGR   (b)
 
                       
TX1059-046-07
  Celestino S. Esquevel et ux   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/209
OGR   (b)
TX1059-046-08
  Thomas Martinez et
ux   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/203   (b)
TX1059-046-09
  S. W. Waggoner   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/215 OGR   (b)
TX1059-046-11
  Audavee Cook   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/522 OGR   (b)
TX1059-046-13
  Francisa L. Lopez   Saxet Energy, Ltd.   7/9/2002   Dimmit   149/89 OGR   (b)
TX1059-048-01
  Larry Waggoner et ux   Saxet Energy, Ltd.   6/7/2002   Dimmit   148/327 OGR  
(b)
TX1059-005-00
  Robert Larry Speer
et ux   Saxet Energy, Ltd.   4/26/2002   Dimmit   147/444 OGR   (b)
TX1059-006-01
  Margaret Sharon
Owens et vir   Saxet Energy, Ltd.   4/26/2002   Dimmit   147/426 OGR   (b)
TX1059-006-02
  Janice Diane English   Saxet Energy, Ltd.   4/26/2002   Dimmit   147/480 OGR  
(b)
TX1059-006-03
  Pena Creek I, Ltd.   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/227 OGR  
(b)
TX1059-014-01
  Hnatow Family Ltd. Partnership   Saxet Energy, Ltd.   5/20/2002   Dimmit  
147/601 OGR   (b)
TX1059-014-02
  Lonnie Allee   The Exploration
Company   5/20/2002   Dimmit   312/323 OGR   (b)
TX1059-014-05
  Ricks Henry Plueneke   The Exploration
Company   5/20/2002   Dimmit   312/328 OGR   (b)
TX1059-014-04
  Elizabeth Dee Dominy   The Exploration
Company   5/20/2002   Dimmit   312/318 OGR   (b)
TX1059-018-01
  Hnatow Family Ltd. Partnership   Saxet Energy, Ltd.   5/20/2002   Dimmit  
147/650 OGR   (b)

9

                          LEASE NO   LESSOR   LESSEE   LEASE DATE   COUNTY  
RECORDING   EXCEPTIONS                     INFO    
TX1059-018-02
  James B. Catlett, Jr.   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/656 OGR
  (b)
TX1059-018-03
  LaRue Scott Catlett   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/662 OGR  
(b)
TX1059-018-04
  Dolph Briscoe III
et ux   Saxet Energy, Ltd.   5/20/2002   Dimmit   148/13 OGR   (b)
TX1059-024-01
  Dolph Briscoe III
et ux   Saxet Energy, Ltd.   5/20/2002   Dimmit   148/17 OGR   (b)
TX1059-024-02
  James B. Catlett, Jr.   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/668 OGR
  (b)
TX1059-024-03
  LaRue Scott Catlett   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/674 OGR  
(b)
TX1059-025-01
  James B. Catlett, Jr. et al   Saxet Energy, Ltd.   5/29/2002   Dimmit  
147/680 OGR   (b)
TX1059-031-02
  Pena Creek II, Ltd
et al   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/146 OGR   (b)
TX1059-031-03
  Harold Charles
Kaffie et al   Saxet Energy, Ltd.   10/2/2002   Dimmit   148/742 OGR   (b)
TX1059-050-00
  James Gates Byrd et ux   Saxet Energy, Ltd.   7/17/2002   Dimmit   148/304 OGR
  (b)
TX1059-052-00
  Josephine W. Petry et al   Saxet Energy, Ltd.   6/12/2002   Dimmit   148/128
OGR   (b)
TX1059-059-00
  Richard Sledge
Harvey et ux   Saxet Energy, Ltd.   7/2/2002   Dimmit   148/221 OGR   (b)
TX1059-060-00
  Tigner Walker et ux   Saxet Energy, Ltd.   8/3/2002   Dimmit   148/528 OGR  
(b)
TX1059-010-01
  Patricia Ann Funk
et al   Saxet Energy, Ltd.   4/22/2002   Dimmit   147/380 OGR   (b)
TX1059-010-02
  F. M. Covert III et ux   Saxet Energy, Ltd.   3/28/2002   Dimmit   147/232 OGR
  (b)
TX1059-010-03
  Robert D. Booher   Saxet Energy, Ltd.   6/18/2002   Dimmit   148/179 OGR   (b)
TX1059-019-03
  Cage Minerals, Ltd
et al   Saxet Energy, Ltd.   6/13/2003   Maverick   746/155   (b)
TX1059-019-02
  Douglas M. Vander Ploeg et al   Saxet Energy, Ltd.   6/13/2003   Maverick  
746/151   (b)
TX1059-019-01
  Chieftain
Exploration Company   Saxet Energy, Ltd.   6/13/2003   Maverick   746/147   (b)
TX1059-039-00-A
  Briscoe Ranch Inc
et al (A)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/176   (b)
TX1059-039-00-B
  Briscoe Ranch Inc
et al (B)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/183   (b)
TX1059-040-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   6/27/2002   Maverick   692/170   (b)
TX1059-065-00-B
  Kirk Ranch Trust (A)   Saxet Energy, Ltd.   6/24/2002   Maverick   746/212  
(b)
TX1059-065-00-A
  Kirk Ranch Trust (B)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/217  
(b)
TX1059-039-00-C
  Briscoe Ranch Inc
et al (C)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/190   (b)
TX1059-064-00-A
  W. West et al (A)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/197   (b)
TX1059-064-00-B
  W. West et al (B)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/202   (b)
TX1059-064-00-C
  W. West et al (C)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/207   (b)
TX1059-001-01
  Briscoe Ranch Inc
et al   Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/467 MCT 148/629
DCT   (b)
TX1059-001-02
  Roy William Baker, Jr. et ux   Saxet Energy, Ltd.   4/25/2002   Maverick &
Dimmit   681/490 MCT 148/639 DCT   (b)

10

                          LEASE NO   LESSOR   LESSEE   LEASE DATE   COUNTY  
RECORDING   EXCEPTIONS                     INFO    
TX1059-002-01
  Briscoe Ranch Inc
et al   Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/477 MCT 148/643
DCT   (b)
TX1059-002-02
  Roy William Baker, Jr. et ux   Saxet Energy, Ltd.   4/25/2002   Maverick &
Dimmit   681/494 MCT 148/656 DCT   (b)
TX1059-030-00
  Robert O. Tocquigny et al   Saxet Energy, Ltd.   6/5/2002   Dimmit   147/701  
(b)
TX1059-044-01
  Jack B. Shook   Saxet Energy, Ltd.   5/1/2002   Dimmit   148/239   (b)
TX1059-044-02
  Gwyn Shook Mason   Saxet Energy, Ltd.   5/1/2002   Dimmit   148/248   (b)
TX1059-004-00
  Latham & McKnight, Ltd.   Saxet Energy, Ltd.   5/6/2002   Dimmit   147/456  
(b)
TX1059-029-01
  Texas Rural
Communities   Saxet Energy, Ltd.   4/14/2002   Dimmit   147/781   (b)
TX1059-029-02
  Susan Jane Wheelock Dunn   Saxet Energy, Ltd.   6/1/2002   Dimmit   147/775  
(b)
TX1059-029-03
  Susan Jane Wheelock Trust   Saxet Energy, Ltd.   6/1/2002   Dimmit   147/778  
(b)
TX1059-058-01
  RHOJCAMT P/S   Saxet Energy, Ltd.   9/6/2002   Dimmit   148/486   (b)
TX1059-058-02
  George Strake et al   Saxet Energy, Ltd.   9/10/2002   Dimmit   148/482   (b)
TX1059-045-01
  George Strake et al   Saxet Energy, Ltd.   6/12/2002   Dimmit   148/261   (b)
TX1059-051-01
  Marolyn P. Bean, Trustee et al   Saxet Energy, Ltd.   5/7/2002   Dimmit &
Zavala   147/788 DCT 262/351 ZCT   (b)
TX1059-051-02
  Clyde S. Risinger et ux   Saxet Energy, Ltd.   5/10/2002   Dimmit & Zavala  
148/423 DCT 88/7 ZCT   (b)
TX1059-080-00
  RHOJCAMT P/S   CMR Energy, L.P.   11/19/2004   Dimmit   307/762   (b)
TX1059-051-01
  Marolyn P. Bean, Trustee et al   Saxet Energy, Ltd.   5/7/2002   Dimmit &
Zavala   147/788   (b)
TX1059-063-00
  Ealen W. Bray trust   Saxet Energy, Ltd.   11/1/2002   Dimmit & Zavala  
148/760   (b)
TX1059-015-00
  Homer E. Martin et ux   Saxet Energy, Ltd.   5/14/2002   Dimmit   147/607  
(b)
TX1059-062-01
  Charles W. Wilson et al   Saxet Energy, Ltd.   6/24/2002   Dimmit   148/121  
(b)
TX1059-055-01
  Moro Creek Ranch   Saxet Energy, Ltd.   7/12/2002   Dimmit   148/82   (b)
TX1059-061-01
  Charles W. Wilson, Jr. et al   Saxet Energy, Ltd.   7/1/2002   Dimmit  
148/116   (b)
TX1059-056-00
  Marjorie G. Little & Triple J/P/S   Saxet Energy, Ltd.   6/26/2002   Dimmit  
148/89   (b)
TX1059-047-00
  Homer E. Martin et ux   Saxet Energy, Ltd.   07/01/2002   Dimmit   148/173  
(b)
TX1059-043-00
  Pena Creek III, Ltd. et al   Saxet Energy, Ltd.   06/11/2002   Dimmit  
148/236   (b)
TX1037-001-02
  Dan Riskind   Carrol W. Lake & Assoc.   03/26/2001   Maverick   631/50    
TX1037-001-03
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/10    
TX1037-001-04
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/13    
TX1037-001-05
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/16    
TX1037-002-00
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/1    
TX1037-003-
  Cinco 1994   Saxet Energy,   02/15/2001   Maverick   636/4    

11

                          LEASE NO   LESSOR   LESSEE   LEASE DATE   COUNTY  
RECORDING   EXCEPTIONS                     INFO    
01
  Family
Partnership   Ltd.                
TX1037-004-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/7    
TX1037-005-00
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/19    
TX1037-006-00
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/22    
TX1037-007-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/25    
TX1037-008-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/28    
TX1037-009-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/31    
TX1037-010-01
  Cinco 1994 Family
Partnership   Saxet Energy, Ltd.   02/15/2001   Maverick   636/34    
TX1059-017-01
  Douglas M. Vander Ploeg et al   Saxet Energy, Ltd.   05/23/2002   Maverick &
Dimmit   689/275 MCT
148/663 DCT    
TX1059-017-02
  Chieftain
Exploration Company   Saxet Energy, Ltd.   05/23/2002   Maverick & Dimmit  
689/280 MCT
148/669 DCT    
TX1059-014-03
  Pamela Alee Yoder   The Exploration
Company   05/20/2005   Dimmit   313/480 OGR   (b)
 
  State of Texas by F.M. Covert III       To be issued upon
State approval,
bonus paid           187.8 ACRES

(a) = Save and except an undivided 22.5% of 8/8ths leasehold interest in all
depths in addition to the leasehold interest being retained in (b) below.
(b) = Save and except all of the Assignor’s leasehold interest within the
spacing/proration unit for Assignor’s producing oil and gas wells included in
the Excluded Assets, limited from surface to the base of the producing
formation, said spacing units shown on Exhibit “G” Plats.
(d) = Insofar and only Insofar as said Lease covers 3,336.48 acres described as
Tract #1 in Exhibit “A” of said Lease

12

EXHIBIT B
Excluded Wells

                  WELL NAME   OPERATOR   COUNTY   API NO.   RESERVOIR
Cage Minerals 1-6H
Cage Ranch 1-10H
Comanche Ranch 1-1
Comanche Ranch 1-111
Comanche Ranch 1-116
Comanche Ranch 1-117H
Comanche Ranch 1-13
Comanche Ranch 1-2
Comanche Ranch 1-39
Comanche Ranch 1-44
Comanche Ranch 2-111
Comanche Ranch 2-112H
Comanche Ranch 2-113H (ST)
Comanche Ranch 2-14H
Comanche Ranch 2-39H
Comanche Ranch 2-44ST
Comanche Ranch 2-46 H
Comanche Ranch 3-111H
Comanche Ranch 3-112H (ST)
Comanche Ranch 4-111H
Comanche Ranch 5-111H

Cage Ranch 1-21H

Cage Ranch 1-38

Cage Ranch 1-45 H

Cage Ranch 3-25ST
  CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
CMR Energy
The Exploration
Company
The Exploration
Company
The Exploration
Company
The Exploration
Company   Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick
Maverick

Maverick

Maverick

Maverick

Maverick   42-323-32693
42-323-32765
42-323-32808
42-323-32599
42-323-32621
42-323-32683
42-323-32617
42-323-32604
42-323-32618
42-323-32625
42-323-32627
42-323-32686
42-323-32807
42-323-32764
42-323-32731
42-323-32632
42-127-33217
42-323-32654
42-323-32812
42-323-32669
42-323-32798

42-323-32810

42-323-32817

42-323-32804

42-32332815   Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose
Glen Rose

Glen Rose

Glen Rose

Glen Rose

Glen Rose

13

EXHIBIT C
Excluded Leases
     1. Oil and Gas Lease dated March 8, 2000, from the Ewing Halsell
Foundation, as “Lessor,” to The Exploration Company, as “Lessee,” a Memorandum
of which being recorded in Volume 578, Page 218 of the Official Public Records
of Maverick County, Texas, covering 95,249.89 acres of land, more or less, in
Maverick County, Texas and more particularly described therein.
     2. Oil and Gas Lease dated December 5, 2001, from Norvel J. Chittim Trust,
et al, as “Lessor,” to The Exploration Company, as “Lessee,” recorded in Volume
650, Page 101, and Volume 657, Page 82, both of the Official Public Records of
Maverick County, Texas, insofar, and only insofar, as such lease covers 3,336.48
acres described as Tract #1 in Exhibit A to such lease.

14

EXHIBIT G
Excluded Units
[Plats contained in separate PowerPoint file to be attached at closing.]

15